 


116 HRES 122 EH: Providing for consideration of the joint resolution (H.J. Res. 37) directing the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and providing for consideration of motions to suspend the rules. 
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 122 
In the House of Representatives, U. S.,

February 13, 2019
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 37) directing the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and providing for consideration of motions to suspend the rules.  
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the joint resolution (H.J. Res. 37) directing the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress. The first reading of the joint resolution shall be dispensed with. All points of order against consideration of the joint resolution are waived. General debate shall be confined to the joint resolution and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs. After general debate the joint resolution shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original joint resolution for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–4. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the joint resolution for amendment the Committee shall rise and report the joint resolution to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the joint resolution or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the joint resolution and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of February 17, 2019, relating to a measure making or continuing appropriations for the fiscal year ending September 30, 2019. 
3.It shall be in order at any time through the calendar day of February 17, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  4.The chair of the Committee on Appropriations may insert in the Congressional Record not later than February 17, 2019, such material as she may deem explanatory of measures making or continuing appropriations for the fiscal year ending September 30, 2019. 
 
Karen L. Haas,Clerk.
